DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Class determination unit in claim 1.
Reliability determination unit in claim 1.
Display processing unit in claim 1.
Receiving unit in claim 2.
Display unit in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph due to indefiniteness.
Claim limitation “class determination unit” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define or limit “reliability determination unit” to any structure. This is an insufficient disclosure of the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “reliability determination unit” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define or limit “reliability determination unit” to any structure. This is an insufficient disclosure of the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “display processing unit” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define or limit “display processing unit” to any structure. This is an insufficient disclosure of the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “receiving unit” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define or limit “receiving unit” to any structure. This is an insufficient disclosure of the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-12 depend on claim 1 and incorporate the deficiencies set forth above and fail to cure these deficiencies. Claims 2-11 are therefore rejected.
Claim limitation “display unit” in claims 13 and 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define or limit “display unit” to any structure. This is an insufficient disclosure of the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 14-19 depend on claim 13 and incorporate the deficiencies set forth above and fail to cure these deficiencies. Claims 14-19 are therefore rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Step 1:
Claims 1-12 are directed to an information processing apparatus (a machine), claims 13-19 are directed to a method (a process), and claim 20 is directed to a non-transitory computer-readable storage medium (manufacture), which fall within one of the four statutory categories of inventions.
Regarding claim 1:
Step 2A, Prong 1:
	Claim 1 recites in part: 
	A class determination unit configured to determine a class to which learning data belong, based on a feature quantity of learning data used for learning of a classifier; 
A human can look at images and determine what to label or classify the images as.
	a reliability determination unit configured to determine reliability; 
The human can then note how confident they are in their labeling or classification decision.
	a display processing unit configured to display a distribution chart of learning data in which images indicating the learning data are arranged at positions corresponding to the class and the reliability
The human can then simply write down their classification and their confidence level next to the image they just classified. 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a class determination unit, a reliability determination unit, a display processing unit and on a display unit which amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). To display a distribution chart of learning data is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). 
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the elements of a class determination unit, a reliability determination unit, a display processing unit and on a display unit amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). To display a distribution chart of learning data amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 2:
Step 2A, Prong 1:
	Claim 2 recites in part: 
	class determination unit updates a determination result of a class to which learning data other than the learning data relating to the assignment instruction belongs; 
If a human encounters an image that has not been seen before, they may go online or look at other resources in order to try to find other similar images and determine what the original unknown image is.
	reliability determination unit updates a determination result of reliability with respect - 38 -10179635US01 to learning data other than the learning data relating to the assignment instruction, based on the assignment instruction; 
Once they have found what that image is, they will then know what to label or classify that image and other similar images, and will be able to update their confidence in classification of other images.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion, and data gathering that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a receiving unit, a class determination unit, and a reliability determination unit which amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). Receive an assignment instruction for assigning a class is a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)). Updates the distribution chart is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the elements of a receiving unit, a class determination unit, and a reliability determination unit amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). Receive an assignment instruction for assigning a class amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)).  Updates the distribution chart amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.
Regarding claim 3:
Step 2A, Prong 1:
	Claim 3 recites in part: 
	Class determination unit updates the determination result of a class to which learning data other than the learning data related to the assignment instruction;
The human, after learning of a new label or classification for a type of image, as previously explained, can update any labels or classifications of images the human deems similar to the newly learned image. 

	 reliability determination unit updates the determination result of reliability with respect to learning data other than the learning data relating to the assignment instruction
The human can then update 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a class determination unit and a reliability determination unit which amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). Updates the determination result of a class to which a class is not assigned, belongs, based on the assignment instruction amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. 
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the elements a class determination unit and a reliability determination unit which amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). To which a class is not assigned, belongs, based on the assignment instruction amounts to extra-solution activity of gathering data for use in the claimed process (see MPEP 2106.05(g)).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 4:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of the display processing unit displays a distribution chart having an axis indicating a type of the class. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the display processing unit displays a distribution chart having an axis indicating a type of the class amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 5:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of display processing unit displays a two-dimensional distribution chart having axes indicating a type of the class and the reliability. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the display processing unit displays a two-dimensional distribution chart having axes indicating a type of the class and the reliability amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 6:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of the display processing unit displays a chart that shows a type of the class as an axis, as the distribution chart. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the display processing unit displays a chart that shows a type of the class as an axis, as the distribution chart amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 7:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of the display processing unit determines an arrangement position of the axis based on a similarity between classes. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the display processing unit determines an arrangement position of the axis based on a similarity between classes amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 8:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the display processing unit displays images of learning data having the reliability lower than a threshold value, in a display form different from a display form of images of learning data having the reliability equal to or greater than the threshold value. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere adding insignificant extra-solution activity of outputting data to the judicial exception (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the display processing unit displays images of learning data having the reliability lower than a threshold value, in a display form different from a display form of images of learning data having the reliability equal to or greater than the threshold value amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output and adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 9:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the display processing unit displays images indicating learning data to which a class is determined in a display form different from a display form of images indicating learning data to which a class is not determined. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the display processing unit displays images indicating learning data to which a class is determined in a display form different from a display form of images indicating learning data to which a class is not determined amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 10:
Step 2A, Prong 1:
	Claim 10 recites in part: 
	Reliability determination unit determines the reliability based on probability of the learning data belonging to the class
	The human can then rate their confidence on the correctness of their classification based on how sure they are the image belongs to a certain class. 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The claim has no additional elements. 
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, there are no additional elements.
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 11:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of the display processing unit groups and displays images indicating the learning data based on the reliability and the class. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the display processing unit groups and displays images indicating the learning data based on the reliability and the class amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 12:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of the class corresponds to a type of abnormality. This amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application (See MPEP 2106.05(h)).
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the class corresponds to a type of abnormality amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application (See MPEP 2106.05(h)).  
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 13:
Step 2A, Prong 1:
	Claim 13 recites in part: 
	determining a class to which learning data belong, based on a feature quantity of learning data; determining reliability with respect to the class; 
	For example, a human can look at images and determine the label or classification of images that are shown. The human can then note how confident they are in their labeling or classification decision. The human can then simply write down their classification and their confidence level next to the image they just classified. 
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.	
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of displaying images indicating the learning data on a display unit at positions according to the class and the reliability. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	The limitations based on a feature quantity of learning data and on a display unit at positions according to the class and the reliability amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. 
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the additional element of displaying images indicating the learning data on a display unit at positions according to the class and the reliability amounts a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)) and based on a feature quantity of learning data and on a display unit at positions according to the class and the reliability amounts to extra-solution activity of gathering data for use in the claimed process (see MPEP 2106.05(g)).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 14:
Step 2A, Prong 1:
	Claim 14 recites in part:  
	determination result of a class to which learning data other than the learning data relating to the assignment instruction belongs, is updated based on the assignment instruction; 
If a human encounters an image that has not been seen before, they may go online and try to find other images and determine what the image is.
	a determination result of reliability with respect to learning data other than the learning data relating to the assignment instruction is updated based on the assignment instruction; 
Once they have found what that image is, they will then know what to label or classify that image and other similar images. Likewise, in the future, if they encounter similar images, they will know how to label or classify them and will still be able to give their confidence in their classification.
	the distribution chart is updated based on the determination results of the class and the reliability updated according to the assignment instruction
They can then update the distribution chart they have based on the newly learned information.	
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion, and data gathering that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The limitations reliability is updated based on the assignment instruction and reliability updated is a mere nominal or tangential addition to the claim, amounting to mere adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Chart is updated based on the determination results is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Receiving an assignment instruction for assigning a class is a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)).
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, reliability is updated based on the assignment instruction and reliability updated amounts to mere adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). Chart is updated based on the determination results amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”). Receiving an assignment instruction for assigning a class amounts to a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 15:
Step 2A, Prong 1:
	Claim 15 recites in part: 
	the determination result of a class to which learning data other than the learning data relating to the assignment instruction to which a class is not assigned, belongs, is updated based on the assignment instruction; 
The human, after learning of a new label or classification for a type of image, as previously explained, can update any labels or classifications of images the human deems similar to the newly learned image. 
	the determination result of reliability with respect to - 42 -10179635US01 learning data other than the learning data relating to the assignment instruction to which a class is not assigned, is updated based on the assignment instruction
The confidence of the human’s ability to classify the newly learned information is then updated as well.
	 Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. The limitations determination result of a class is updated and determination result of reliability is updated is a mere nominal or tangential addition to the claim, amounting to mere adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). 
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, determination result of a class is updated and determination result of reliability amounts to mere adding insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)). 
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 16:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of the displaying, a distribution chart having an axis indicating a type of the class is displayed. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the displaying, a distribution chart having an axis indicating a type of the class is displayed amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 17:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of the displaying, a two-dimensional distribution chart having axes indicating a type of the class and the reliability is displayed. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the displaying, a two-dimensional distribution chart having axes indicating a type of the class and the reliability is displayed amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 18:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of the displaying, a chart that shows a type of the class as an axis is displayed as the distribution chart. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the displaying, a chart that shows a type of the class as an axis is displayed as the distribution chart amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 19:
Step 2A, Prong 1:
	The claim does not recite any new limitations to be examined under Step 2A prong 1. However, it is directed to the same judicial exception as identified in the rejection for the parent claim.
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of the displaying, an arrangement position of the axis is determined based on a similarity between classes. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	Accordingly, at Step 2A, prong two, the additional element does not amount to significantly more than the judicial exception.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations the displaying, an arrangement position of the axis is determined based on a similarity between classes amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

Regarding claim 20:
Step 2A, Prong 1:
	Claim 20 recites in part: 
	determining a class to which learning data belongs based on a feature quantity of the learning data; 
A human can look at images and determine the label or classification of images that are shown. The human can then note how confident they are in their labeling or classification decision.
	determining reliability with respect to the class determined by the class determination; 
The human can then simply write down their classification and their confidence level next to the image they just classified.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. 
Step 2A, Prong 2:
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of displaying images indicating the learning data on a display unit at positions corresponding to the class and the reliability. These elements are recited are a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)). Accordingly, the additional element does not amount to significantly more than the judicial exception.
	The limitation at positions corresponding to the class and the reliability amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. 
	Accordingly, at Step 2A, prong two, the additional elements individually or in combination do no integrate the judicial exception into a practical application.
Step 2B:
	In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above, the limitations displaying images indicating the learning data on a display unit at positions corresponding to the class and the reliability and at positions corresponding to the class and the reliability amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
	Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuia, Devis, et al. "A survey of active learning algorithms for supervised remote sensing image classification." IEEE Journal of Selected Topics in Signal Processing 5.3 (2011): 606-617 [hereinafter Tuia] in view of Ondov, Brian D., Nicholas H. Bergman, and Adam M. Phillippy. "Interactive metagenomic visualization in a Web browser." BMC bioinformatics 12.1 (2011): 1-10 [hereinafter Ondov].
Regarding claim 1, Tuia teaches an information processing apparatus comprising (this paper presents framework of active learning and methods in remote sensing; Tuia; I Introduction, page 607, left column, paragraph 1):
a class determination unit configured to determine a class to which learning data belong, based on a feature quantity of learning data used for learning of a classifier (Classifier trained on a set of well-chosen examples; Tuia; I Introduction, page 606, right column, paragraph 4-5); 
	Examiner notes that Tuia teaches that active learning classifies well with both smaller examples as well as larger randomized examples. The active learning portion of the algorithm taught by Tuia is doing the classifying first.
a reliability determination unit configured to determine reliability with respect to the class determined by the class determination unit (This matrix weights the confidence of each view to predict a given class; Tuia; III Committee-Based Active Learning, page 608, right column, paragraph 2); 
	Examiner notes that the matrix weights are the confidence to predict a given class. 
Tuia does not explicitly teach a display processing unit configured to display a distribution chart of learning data in which images indicating the learning data are arranged at positions corresponding to the class and the reliability on a display unit.
Ondov teaches:
and a display processing unit configured to display a distribution chart of learning data in which images indicating the learning data are arranged at positions corresponding to the class and the reliability on a display unit (A polar coordinate system/chart is used to display classifications and confidence of each classification; Ondov; Figure 3).
	Examiner notes that while this is not explicitly defined by Ondov as a polar coordinate system, a polar coordinate system is a graph where there exists a “pole” or center of origin, and then there are a series of circles expanding outward, where the distances between the circle and the center or pole is the radius/radial distance. The angles are measured from 0 to 360 degrees, or 0 to 2π.
	It would have been obvious before the effective filing date to modify the teachings of Tuia and combine it with the display system taught by Ondov. Ondov’s visualization tool allows intuitive exploration of complex hierarchies and confidences in polar-coordinate zooming and charts (Ondov; Abstract; Results, page 1).
	Regarding claim 2, Tuia teaches the information processing apparatus according to claim 1, further comprising:
	a receiving unit configured to receive an assignment instruction for assigning a class with respect to one piece of learning data from a user (Model returns to the user the pixels whose classification outcome is the most uncertain… after accurate labeling by the user, pixels are included into the training set in order to reinforce model; Tuia; I Introduction; page 606, right column, paragraph 5 starting with “In the machine learning literature…”); 
	Examiner notes that the model sends the user pixels whose classification outcome is uncertain. Then, the user labels the pixels and the pixels are included back into the training set in order to reinforce the model.
wherein the class determination unit updates a determination result of a class to which learning data other than the learning data relating to the assignment instruction belongs, based on the assignment instruction (Model is optimized on well-chosen difficult examples… In Steps 8 and 9 of the Algorithm, user assigns labels to selected pixels and the selected pixels are added back to the original training set X, meaning the training set is updated; Tuia; I Introduction, page 606, paragraph 5 starting with “In the machine learning literature”; page 607, Algorithm 1);
Examiner notes that after the user assigns a label to the pixels that the model is uncertain of, the label/pixels batch are added back to the training set to reinforce learning. This is considered updating a result of a class because the user either corrects or reaffirms the label, and that label is added to the training set.
wherein the reliability determination unit updates a determination result of reliability with respect - 38 -10179635US01 to learning data other than the learning data relating to the assignment instruction, based on the assignment instruction (Step 9: the updated batch that the user assigns labels/classifications to added to the training set; Tuia; page 607, Algorithm 1);
Examiner notes that the updated batch with the user’s label is added to the training set. Furthermore, in step 10, that specific batch is removed from the pool of candidates so the user will not be asked to label those pixels again.
	Tuia does not explicitly and fully teach wherein the display processing unit updates the distribution chart based on the determination results of the class and the reliability updated according to the assignment instruction.
	Tuia in view of Ondov in combination teaches:
	and wherein the display processing unit updates the distribution chart based on the determination results of the class and the reliability updated according to the assignment instruction (Ondov takes input from data in the backend, and if the data in the backend is updated, then the steps afterward: tree construction, XML, etc. will also be displayed with the updated info; Ondov; page 2, right column, paragraph 1).
	Examiner notes that the Javascript implementation loads chart data from an embedded XML.  The XML data is in the form of XHTML document. As seen in Figure 1 of Ondov, as more data is input, trees are constructed and the XML node info is updated accordingly. When that XML is updated, the user who views the chart on the front end sees the chart with updated data since the Javascript grabs the data from the XHTML/XML unit. 
	It would have been obvious before the effective filing date to modify the teachings of Tuia and combine it with the Krona architecture taught by Ondov. The architecture allows users to easily view, share, integrate the system (Ondov; Architecture; page 2, right column, paragraph 1 starting with “Thanks to technologies…”).
	Regarding claim 4, Ondov teaches the information processing apparatus according to claim 1,
wherein the display processing unit displays a distribution chart having an axis indicating a type of the class (Figure 3 has the types of classifications along the radius/r axis; Ondov; Figure 3).
Examiner notes that in polar coordinate systems, the axis is a radius of the graph. Under the broadest reasonable interpretation of “a distribution chart having an axis indicating a type of class” would be a chart that has an axis, where the axis and types of class can be found along the axis. 
	The rationale for combining the teachings of Tuia-Ondov in claim 4 is the same as the rationale previously set forth in claim 1.
Regarding claim 5, Ondov teaches the information processing apparatus according to - 39 -10179635US01 claim 4,
wherein the display processing unit displays a two-dimensional distribution chart having axes indicating a type of the class and the reliability (The chart is displayed in a two-dimensional space. The chart shows class and confidence, thus reliability; Ondov; Figure 3).
Examiner notes that the chart is two-dimensional and has axis showing type of class as well as confidence. Under the broadest reasonable interpretation, reliability, as it relates to the claims, can also be considered confidence. 
	The rationale for combining the teachings of Tuia-Ondov in claim 5 is the same as the rationale previously set forth in claim 1.
Regarding claim 6, Ondov teaches the information processing apparatus according to claim 4,
wherein the display processing unit displays a chart that shows a type of the class as an axis, as the distribution chart (Classifications are shown along the r axis of the charts; Ondov; Figure 3).
Examiner notes that along the radius, which was previously explained to be the axis in polar coordinate systems, there are classifications (for example, Chordata, Mammalia, Canis, etc.).
	The rationale for combining the teachings of Tuia-Ondov in claim 6 is the same as the rationale previously set forth in claim 1.
Regarding claim 7, Ondov teaches the information processing apparatus according to claim 4,
wherein the display processing unit determines an arrangement position of the axis based on a similarity between classes (The classifications along the r axis are arranged such that the broadest classifications are closest to the pole. The subclasses or more specific classes within the same classification are farther away from the pole but still within the same angular coordinates; Ondov; Figure 3).
Examiner notes that along the radial/radius axis, the larger the radius value, the more sub-classes there are. Under the broadest reasonable interpration of “similarity between classes,” a sub-class parent-class relationship could be a form of similarity. For example, at the lowest radius value closest to the pole or center of origin, as previously explained, there exists a “chordata” label. Then, beyond that at the next increment, there are “mammalia” and “aves” labels that are further out in radius, but still contained within the same angular degress of chordata. In biology, mammalia (or mammals) and aves (or birds) are subclasses of chordata. Chordata is the “phylum” and mammalia and aves are species under the chordata phylum. Furthering this example, Canis, and Equus, which are both within the angular degrees of mammalia, but with a higher radius value, are subclasses of mammalia. To summarize, biologically, the genus canis and equus both fall under the species mammalia. Mammalia and aves are species that both fall under the phylum chordata. The polar coordinate system taught by Ondov is arranged such that the closest labels to the pole or center of original are the parent classes, and the labels that are within the angular degrees of those parent classes are sub-classes, so on and so forth.
	The rationale for combining the teachings of Tuia-Ondov in claim 7 is the same as the rationale previously set forth in claim 1.
Regarding claim 8, Ondov teaches the information processing apparatus according to claim 1,
wherein the display processing unit displays images of learning data having the reliability lower than a threshold value, in a display form different from a display form of images of learning data having the reliability equal to or greater than the threshold value (The colors in the chart are displayed in a different color form based on confidence level. The threshold that separates green-yellow and yellow-red is 0.7. The more a confidence is below 0.7, the redder a classification is. The more a confidence is above 0.7, the greener a classification is; Ondov; Figure 3).
Examiner notes that Ondov explains in the caption of figure 3 that the confidence value for each node is colored from low to high (red to green), distinguishing uncertain from certain classifications. Furthermore, the numerical values on the bar to the left shows the corresponding scale of confidence levels for the colors. 
The rationale for combining the teachings of Tuia-Ondov in claim 8 is the same as the rationale previously set forth in claim 1.
Regarding claim 9, Ondov teaches the information processing apparatus according to claim 1,
wherein the display processing unit displays images indicating learning data to which a class is determined in a display form different from a display form of images indicating learning data to which a class is not determined (The classifications with lower confidence are shown in a color that gradually gets redder the less confidence there is. Similarly, the higher the confidence, the greener the more confidence there is; Ondov; Figure 3).
Examiner notes that under the broadest reasonable interpretation, a display form can simply be a different format or display or different color of display, as long as it is differentiated. According to Ondov, labels with different confidence levels are colored differently. The higher the confidence, the greener the color is. The lower the confidence, the redder it is. In this case, the display form would be the color, where the display forms (or colors) are different based on the classification confidence.
Regarding claim 10, Tuia teaches the information processing apparatus according to claim 1,
wherein the reliability determination unit determines the reliability based on probability of the learning data belonging to the class (Matrix weighs the confidence of each view to predict a class it belongs to; Tuia; III Committee-Based Active Learning, B Adaptive Maximum Disagreement, page 608, right column, paragraph 2 starting with “and its columns are normalized…”).
Regarding claim 11, Ondov teaches the information processing apparatus according to claim 1,
wherein the display processing unit groups and displays images indicating the learning data based on the reliability and the class (The data is displayed based on confidence and class. The greater the confidence the closer to the pole it is. Likewise, related classifications share angular coordinates; Ondov; Figure 3).
Examiner notes that as previously explained, Ondov displays both confidence level (in the form of color-coding along with the color scale on the bottom left) and classification/subclasses (along the radius)
The rationale for combining the teachings of Tuia-Ondov in claim 11 is the same as the rationale previously set forth in claim 1.
Regarding claim 13, Tuia in view of Ondov [hereinafter Tuia-Ondov] teaches all the limitations and motivations of claim 1 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 13.
Regarding claim 14, Tuia-Ondov teaches all the limitations and motivations of claim 2 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 14.
Regarding claim 16, Tuia-Ondov teaches all the limitations and motivations of claim 4 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 16.
Regarding claim 17, Tuia-Ondov teaches all the limitations and motivations of claim 5 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 17.
Regarding claim 18, Tuia-Ondov teaches all the limitations and motivations of claim 6 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 18.
Regarding claim 19, Tuia-Ondov teaches all the limitations and motivations of claim 7 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 19.
Regarding claim 20, Tuia-Ondov teaches all the limitations and motivations of claim 1 in non-transitory storage medium form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 20. Claim 20 additionally recites “a non-transitory computer-readable non-volatile storage medium storing a program for causing a computer to execute respective steps.” Tuia ran experiments on their teachings, including comparing the heuristics such as nEQB, MS, MCLU, MCLU-ABD, and B while using classifiers such as SVM or LDA. While not explicitly stated, the ability to run these experiments requires the use of a storage medium capable of storing a program that causes a computer to execute steps within the program.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tuia-Ondov further in view of Du, Peijun, et al. "Random forest and rotation forest for fully polarized SAR image classification using polarimetric and spatial features." ISPRS Journal of Photogrammetry and Remote Sensing 105 (2015): 38-53 [hereinafter Du].
Regarding claim 3, Tuia teaches the information processing apparatus according to claim 2,
wherein the class determination unit updates the determination result of a class to which learning data other than the learning data relating to the assignment instruction, to which a class is not assigned, belongs, based on the assignment instruction (Once batch of pixels has been selected and labeled by the user, the set is added to the training set and removed from the pool… iterated until stopping criterion is met. After removal, the algorithm iterates, but the data related to assignment instruction is removed. So the iteration is of the non-assignment related data; Tuia; II Active Learning: Concepts and Definitions, page 607, left column, paragraph 4 starting with “Active learning algorithms…”);
Examiner notes that under the broadest reasonable interpretation, the “updates… result” can be mapped to the algorithm adding the batch that has been labelled by the user into the training set and removed from the pool. As previously explained, adding it to the training set updates the training set, and removing it from the pool updates it so that the user will not have to label this batch again.
Tuia does not explicitly teach and wherein the reliability determination unit updates the determination result of reliability with respect to learning data other than the learning data relating to the assignment instruction, to which a class is not assigned, based on the assignment instruction.
Du teaches:
and wherein the reliability determination unit updates the determination result of reliability with respect to learning data other than the learning data relating to the assignment instruction, to which a class is not assigned, based on the assignment instruction (Confidence calculated for classifications assigned by classifier, not user; Du; Table 2, Algorithm, Classification step).
Examiner notes that Du teaches that the probability is assigned by the classifier. Confidence is calculated for each class. This maps to the claim because under the broadest reasonable interpretation, the claim means that the reliability (or confidence) is updated for learning data that is classified by the computer, rather than the user, for data that has not yet been classified yet. In the case of Du, the classifier classifies and then the confidence is calculated by the algorithm, not the user.
It would have been obvious before the effective filing date to modify the teachings of Tuia-Ondov and combine it with the teachings of Du. Du’s system significantly increases classification accuracies (Du; Abstract).
Regarding claim 15, Tuia-Ondov teaches all the limitations and motivations of claim 3 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 15.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tuia-Ondov further in view of Haddad, Bashar M., et al. "Multifeature, sparse-based approach for defects detection and classification in semiconductor units." IEEE Transactions on Automation Science and Engineering 15.1 (2016): 145-159. [hereinafter Haddad].
Regarding claim 12, Haddad the information processing apparatus according to claim 1,
wherein the class corresponds to a type of abnormality (Automated inspection system… detects defects; Haddad; Abstract).
Examiner notes that under the broadest reasonable interpretation, abnormalities can also be referred to as defects. Haddad’s system detects and labels defects.
It would have been obvious before the effective filing date to modify the teachings of Tuia-Ondov and combine it with the teachings of Haddad. Haddad’s specifically uses image classification to detect defects during the manufacturing process. Automated inspection systems play an important role in manufacturing to guarantee higher quality and reduce production costs (Haddad; Abstract, page 145, left column, paragraph 1).

Conclusion                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WU whose telephone number is (571)272-3380. The examiner can normally be reached Monday-Friday between 9AM and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC C WU/               Examiner, Art Unit 2128                                                                                                                                                                                         
/OMAR F FERNANDEZ RIVAS/               Supervisory Patent Examiner, Art Unit 2128